Citation Nr: 1619629	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  11-07 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1967 to November 1970.   This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


REMAND

At his March 2016 hearing before the Board, the Veteran reported that he had been awarded disability benefits from the Social Security Administration (SSA), which were converted to retirement benefits when he turned the age of 65.  The Board notes that under 42 U.S. C. § 402, SSA disability awards automatically convert to "old age" pension when the beneficiary turns 65, and SSA's document retention schedule requires the destruction of disability records when the beneficiary turns 72.  However, the Veteran has not reached the age of 72 and no effort has been made to obtain records relating to this determination.  The duty to assist requires a remand to obtain the potentially relevant SSA records.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Also at his March 2016 Board hearing, the Veteran indicated that tried to get involved with VA vocational rehabilitation, and spoke to a counselor sometime before 1996.  The Veteran's VA vocational rehabilitation file has not been added to the record.  As these records may have some relevance to the Veteran's claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), on remand, the RO must attempt to obtain the Veteran's complete VA vocational rehabilitation file.

While VA regulations do not require one all-encompassing examination prior to adjudication of a TDIU claim, the Veteran asserts the combined effects of several service-connected disabilities render him unable to engage in substantially gainful employment for which his education and occupational experience would otherwise qualify him.  Geib v. Shinseki, 773 F.3d 1350 (Fed. Cir. 2013).  Past examinations have focused on the occupational impairment caused by the individual disabilities in isolation, but have not fully analyzed the Veteran's total disability picture.  The Veteran has indicated that he is unable to work due to the combined effects of his multiple service-connected disabilities.  The Veteran was also recently granted service connection for diabetic peripheral neuropathy of the right and left upper extremities and the rating for his service-connected PTSD was recently increased.  Accordingly, on remand, an examination should be scheduled to obtain an opinion as to whether the combined functional effects of the Veteran's service-connected disabilities render him unable to secure and maintain employment.  

Finally, evidence of record reflects that the Veteran has received VA medical treatment for his service-connected disabilities from various VA facilities.  The most recent VA record from May 2015 indicates that the Veteran had upcoming follow-up appointments at the Phoenix VA Medical Center.  As evidence of record only includes treatment records dated through May 2015, all pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A(c) (2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified sources.

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of the Veteran's response, the RO must attempt to obtain: 

(a) all records from SSA associated with the award of SSA disability benefits; 

(b) the Veteran's VA Vocational Rehabilitation file; and 

(c) VA treatment records from the Phoenix VA Health Care System, dated from May 2015 to present.
 
All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must next provide the Veteran with the appropriate VA examination to determine the functional effects of his service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  The evidence of record, in the form electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the functional effects of the Veteran's service-connected disabilities of PTSD, diabetes mellitus, type II, left and right upper extremity diabetic peripheral neuropathy, left and right lower extremity peripheral neuropathy, and tinnitus preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of the Veteran's nonservice-connected disabilities, or age.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must advise the Veteran that it is his responsibility to report for the examination scheduled and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the claims file showing that notice scheduling the examination was sent to the Veteran's last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

5.  After completing the above actions, and any other development as may be indicated by a response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.   If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.   After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




